HAYS, C. J.
This- action was brought to obtain a temporary and also a perpetual injunction. At the hearing of the application for a preliminary injunction the court refused to grant the writ upon the showing then made, or at that time, but postponed the hearing of such application to a future time. From such order an appeal has been taken to this court.
The granting or refusing of a temporary injunction rests in the sound discretion of the court. (Hicks v. Michael, 15 Cal. 108; Slade v. Sullivan, 17 CaL 103; Goldstein v. Kelly, 51 Cal. 301.) This court- will not disturb the action of a trial court unless there has been a clear abuse of such discretion. (2 High on Injunctions, see. 1696; Payne v. McKinley, 54 Cal. 532; Parrott v. Floyd, 54 Cal. 534; Patterson v. Board, 50 Cal. 344; White v. Nunan, 60 Cal. 406.) After a careful examination of this case, we think the rights of the appellant may be fully protected upon the final hearing; or, if deemed necessary, upon a future hearing of the application for a temporary injunction, as provided for in the order herein appealed from. We are therefore not prepared to say that there has been such an abuse of discretion as would warrant us in interfering.
The order of the court below is affirmed, and the case remanded for further proceedings according to law.
Buck and Broderick, J J., concur.